Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a camera optical lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-20 depend from claim 1), camera optical lens, comprising, from an object side to an image side: a first lens; a second lens having a positive refractive power; a third lens having a positive refractive power; a fourth lens; a fifth lens; and a sixth lens, wherein the camera optical lens satisfies following conditions: 4.00≤f1/f≤7.00 and 
5.00≤R9/d9≤9.00, where f denotes a focal length of the camera optical lens; f1 denotes a focal length of the first lens; R9 denotes a curvature radius of an object side surface of the fifth lens; and d9 denotes an on-axis thickness of the fifth lens.
An object of the present invention is to provide an ultra-thin wide-angle camera lens system which has good optical characteristics and fully corrects chromatic aberration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably 

Drawings
The drawings were received on 11-8-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to camera lens systems having at least six lens elements, but fail to teach or fairly suggest the claimed invention as presented:
	Liao et al				U.S. Patent 8,908,290 B1
	Liao et al				U.S. Patent 9,195,030 B2
	Asami et al				U.S. Patent 9,753,256 B2
	Chen et al				U.S. Patent Pub. 2013/0279021 A1
	Liao et al				U.S. Patent Pub. 2013/0335833 A1
	Tsai et al				U.S. Patent Pub. 2014/0118844 A1
	Tsai					U.S. Patent Pub. 2014/0247507 A1
	Liao et al				U.S. Patent Pub. 2015/0198786 A1
	Huang					U.S. Patent Pub. 2015/0241659 A1
	Huang					U.S. Patent Pub. 2017/0212333 A1.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN A LESTER/Primary Examiner
Art Unit 2872